UNDERLYING FUNDS TRUST FIRST AMENDMENT TO THE LOAN AND PLEDGE AGREEMENT THIS FIRST AMENDMENT dated as of the 28th day of April, 2008, to the Loan and Pledge Agreement, dated as of April 28, 2006 (the “Agreement”), is entered into by and among Underlying Funds Trust, a Delaware statutory trust (the “Trust”), and Custodial Trust Company, a bank and trust company organized and existing under the laws of the State of New Jersey (“Bank”). RECITALS WHEREAS, the Trust and the Bank have entered into an Agreement; and WHEREAS, the parties desire to amend the Agreement to add series; and WHEREAS, Section 20 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree as follows: Schedule A of the Agreement is hereby superseded and replaced with Schedule A attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. UNDERLYING FUNDS TRUST CUSTODIAL TRUST COMPANY By: /s/ Kristina Labermeier By: /s/ Kevin J. Darmody Printed Name: Kristina Labermeier Printed Name: Kevin J. Darmody Title:CCO Title: Senior Vice President 1 Schedule A to the Loan and Pledge Agreement Series Convertible Bond Arbitrage -1 Portfolio Fixed Income Arbitrage – 1 Portfolio Merger Arbitrage – 1 Portfolio Long/Short Equity – Earnings Revision – 1 Portfolio Long/Short Equity – Momentum – 1 Portfolio Long/Short Equity – Deep Discount Value – 1 Portfolio Long/Short Equity – International – 1 Portfolio Long/Short Equity - Global – 1 Portfolio Long/Short Equity – REIT – 1 Portfolio Distressed Securities & Special Situations – 1 Portfolio Global Hedged Income – 1 Portfolio Long/Short Equity – Healthcare/Biotech – 1 Portfolio Equity Options Overlay – 1 Portfolio Deep Value Hedged Income – 1 Portfolio Long/Short Equity – Growth – 1 Portfolio Energy and Natural Resources – 1 Portfolio Distressed Securities & Special Situations – 2 Portfolio 2
